      Case 7:21-cv-00723-KOB-HNJ Document 9 Filed 09/01/21 Page 1 of 3                      FILED
                                                                                   2021 Sep-01 AM 08:43
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 BRYANT YOUNG,                             )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )    Case No. 7:21-cv-00723-KOB-HNJ
                                           )
 JEREMY HERD, Deputy, et al.,              )
                                           )
       Defendants.                         )

                             ORDER OF DISMISSAL
      Based on the plaintiff’s release from custody, the magistrate judge ordered the

plaintiff to update his address of record and to notify the court as to whether he

wished to continue prosecuting this action. (Doc. 5). When the plaintiff failed to

respond, the magistrate judge located an additional address for the plaintiff and

ordered the Clerk to resend the prior order to the plaintiff at the updated address.

(Doc. 6). When the plaintiff again failed to respond, the magistrate judge entered a

report and recommendation on August 3, 2021, recommending that this action be

dismissed based upon the plaintiff’s failure to prosecute. (Doc. 7). The magistrate

judge advised the plaintiff of his right to file objections within 14 days. (Doc. 7).

      The report and recommendation has been returned to the court by the United

States Postal Service as undeliverable (Doc. 8) and the time limitation for filing

objections has expired.
      Case 7:21-cv-00723-KOB-HNJ Document 9 Filed 09/01/21 Page 2 of 3




      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation. Accordingly, the

court ORDERS that this action is DISMISSED WITHOUT PREJUDICE because

of the plaintiff’s failure to prosecute.

      For information regarding the cost of appeal, see the attached notice.

      DONE and ORDERED this 1st day of September, 2021.




                                           ____________________________________
                                           KARON OWEN BOWDRE
                                           UNITED STATES DISTRICT JUDGE




                                             2
       Case 7:21-cv-00723-KOB-HNJ Document 9 Filed 09/01/21 Page 3 of 3




                                United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                          In Replying Give Number
Clerk of Court                                                          of Case and Names of Parties


         NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

       The Prison Litigation Reform Act of 1995 (effective April 26, 1996) REQUIRES that all
prisoners pay the Court’s $500.00 docket fee plus $5.00 filing fee (for a total of $505.00) when
appealing any civil judgment.

        If you wish to appeal in a civil case that Act requires that upon filing a notice of appeal
you either:

       (1)       Pay the total $505.00 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505.00
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10.00. Each such monthly deduction shall equal 20% of all deposits to your prison
account during the previous month, until the total $505.00 fee is paid. (If your prison account
statement shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505.00 FEE WILL BE ASSESSED AGAINST AND
WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505.00 fee is collected, even if an appeal is unsuccessful.


                                                                        David J. Smith
                                                                        Clerk of Court


                                                                                           PLRA Notice

                                                   3
